Citation Nr: 0824531	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  08-08 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for bilateral pes planus.

2.  Entitlement to service connection for bilateral variscose 
veins.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1951 to 
November 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his VA Form 9 submitted in March 2008, the veteran 
requested a hearing in this matter before a Veterans Law 
Judge sitting at the RO. By letter received later that month, 
the veteran changed his request to a videoconference hearing 
at the Regional Office.  In view of the pending hearing 
request in this matter, the Board must remand the case to 
ensure that the veteran is afforded all due process of law. 
Accordingly, this case is REMANDED for the following 
development:

1.  The veteran should be scheduled for a 
videoconference hearing in accordance with 
applicable procedures. The veteran and his 
representative, if any, should be provided 
with notice as to the time and place to 
report for said hearing.

2.  Thereafter the case should be returned 
to the Board for further appellate 
consideration. The purpose of this remand is 
to ensure due process of law. By this 
remand, the Board intimates no opinion, 
legal or factual, as to the ultimate 
disposition of this case.




The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




